DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1-11 and the addition of claim 12 in the response filed 10 February 2020 are acknowledged by the Examiner.
	Claims 1-12 are pending in the current action.
Response to Arguments
With respect to claim 1, Applicant argues that the previous combination of Gerig in view of Smith does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 5219324).
With respect to claim 1, Hall discloses A functional ankle brace to prevent or treat ankle injury without compromising natural movement of the wearer (Fig 1, col 3 ln 30-35, col 3 ln 1-5, device allows for a normal gait thus natural movement of the wearer, although it may be limited, is not completely compromised), the ankle brace (Annotated Fig 1) comprising: a rear-entry ankle cuff adapted to be worn adjacently above lateral and medial malleoli of an ankle (Annotated Fig 1, rear entry cuff, adjacent to the ankle relative to the hip and upper body); and an open-heel (Annotated Fig 1, open heel), open-malleoli (Annotated Fig 1, open malleoli) and open-toe (Annotated Fig 1, open toe) midfoot member extending forwardly and downwardly from the ankle cuff (Annotated Fig 1, midfoot member), wherein the ankle cuff and the midfoot member have a unitary one-piece construction (Annotated Fig 1, unitary construction shown, col 3 ln 55- unitary construction); wherein the ankle cuff extends rearwardly above the lateral and medial malleoli (Annotated Fig 1, rearward extension); wherein the midfoot member extends rearwardly 

    PNG
    media_image1.png
    632
    568
    media_image1.png
    Greyscale

Annotated Fig 1, Hall
 
With respect to claim 11, Hall discloses The functional ankle brace of claim 1, wherein the midfoot member is integrally formed, or is connected to, a tongue of a shoe (col 3, ln 25-30, device is placed inside a shoe thus connected to a shoe and the tongue of a shoe).  
With respect to claim 12, Hall discloses The functional ankle brace of claim 1, wherein the ankle brace provide significantly increased degrees of natural movement in plantar flexion and dorsiflexion, and inversion and eversion (col 2 ln 35-55, device allows for increase degree of natural movement relative to the user’s limited ability when applied to a user with drop foot in all claimed aspects).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Foxen et al (US 2011/0067271).
With respect to claim 2, Hall discloses The functional ankle brace of claim 1, wherein the ankle cuff and the midfoot member are integrally moulded together (col 3 ln 55, unitary construction).
Hall is silent on the device material being an elastically deformable polymeric material.  
Foxen teaches an analogous lower leg orthosis with an analogous substantially rigid material that is in an elastically deformable polymeric material ([0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermoplastic material of Hall to have the TPU material as taught by Foxen to be a durable material that can be combined and modified to reach a desired level of flexibility (Foxen et al [0043]).
With respect to claim 3, Hall/Foxen et al discloses The functional ankle brace of claim 2, wherein the elastically deformable polymeric material is thermoplastic polyurethane (TPU) (Foxen et al [0043]).  
.
 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Verkade et al (US 2006/0084899).
With respect to claim 4, Hall discloses The functional ankle brace of claim 1.
Hall is silent on further comprising padding bonded to interior surfaces of the ankle cuff, and to upper interior surfaces of the midfoot member.  
Verkade et al teaches an analogous ankle brace further comprising padding 130 bonded to interior surfaces of the ankle cuff 100, and indirectly to upper interior surfaces of the midfoot member 104 (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hall to have a cushion liner as taught by Verkade et al as a liner would improve the device comfort and stability (Verkade et al [0050]).
With respect to claim 5, Hall/Verkade et al discloses The functional ankle brace of claim 4, wherein the padding comprises EVA (ethylene vinyl acetate copolymer) foam (Verkade et al [0050]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hall to have a cushion liner as taught by Verkade et al as a liner would improve the device comfort and stability (Verkade et al [0050]).
With respect to claim 6, Hall/Verkade et al discloses The functional ankle brace of claim 4.
The current combination of Hall/Verkade is silent on further comprising a free- floating liner extending downwardly from the padding to overlie lower interior surfaces of the midfoot member.  
Verkade et al further teaches an analogous lower leg orthosis having a free-floating liner 902 extending downwardly from the padding to overlie lower interior surfaces of the midfoot member ([0033]).
.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Gerig (US 5897520).
With respect to claim 7, Hall discloses The functional ankle brace of claim 1.
Hall is silent on wherein the midfoot member has rearward portions that are releasably adjustably connected to each other by a heel strap extending around the heel.  
Gerig teaches an analogous ankle support having an analogous cuff and midfoot member, further having rearward portions 6 (rearward relative to the toe opening) that are releasably adjustable connected to each other by heel strap 13 (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hall to further have the heel strap as taught by Gerig as an additional strap would add further support to the user from the device (Gerig col 2 ln 55-65).
With respect to claim 8, Hall discloses The functional ankle brace of claim 1 wherein the midfoot member has lower midfoot portions that are adapted to extend under an arch of the foot between the heel and a fifth metatarsal bone (Annotated Fig 1, lower portions).  
Hall is silent on the midfoot portion thereof to be adjustably releasably connectable to each other.
Gerig teaches an analogous ankle support having an analogous cuff and midfoot member, having lower midfoot portions 11/12 that are releasably adjustable connected to each other indirectly by heel strap 13 (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hall to further have the heel strap as taught by Gerig as an additional strap would add further support to the user from the device (Gerig col 2 ln 55-65).
 With respect to claim 9, Hall/Gerig discloses The functional ankle brace of claim 8, wherein the lower midfoot portions are adjustably releasably connectable to each other either under the foot or on a medial side thereof (Gerig Fig 2, Fig 3, strap 13 connects the midfoot portions 11/12 on a medial and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hall/Gerig to have the heel strap as taught by Gerig as an additional strap would add further support to the user from the device (Gerig col 2 ln 55-65).
With respect to claim 10, Hall/Gerig discloses The functional ankle brace of claim 1, wherein the midfoot member comprises lateral and medial members (Annotated Fig 1, midfoot member shown to extend on both the lateral and medial side of the user’s foot).
Hall is silent on that are connectable to each other by hook- and-loop fastener strips molded respectively thereto.  
Gerig teaches an analogous ankle support having an analogous cuff and midfoot member, further having rearward portions 6 (rearward relative to the toe opening) that are releasably adjustable connected to each other by heel strap 13 which have hook- and-loop fastener strips 7/8 molded respectively thereto (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hall to further have the heel strap as taught by Gerig as an additional strap would add further support to the user from the device (Gerig col 2 ln 55-65).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786